                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

HENRY L. THOMPKINS, #293028,            )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )      CASE NO. 2:19-CV-504-WKW
                                        )                [WO]
ALABAMA DEPARTMENT OF                   )
CORRECTIONS, et al.,                    )
                                        )
             Defendants.                )

                                    ORDER

      On August 13, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 4.) Upon an independent review of

the record and the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and that this action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 4th day of September, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
